Beport op Committee. — Tilly Lynde awarded Seat.
In Assembly, January Qth, 1826.
Mr. Woodcock, from the committee on privileges and elections, to whom was referred the petition of Tilly Lynde, praying that he may be permitted to take his seat as member of Assembly, in place of John 0. Clark, reported:
That they have investigated the claim of the said Tilly Lynde, having first notified the said John C. Clark and the said Tilly Lyndé to appear before the said committee. The facts contained in the *52documents accompanying this report were neither contradicted or denied ; and from which facts it appears that at the last anniversary election for member of Assembly, held in the county of Chenango, two thousand two hundred and sixty-one votes were given in said county for John C. Clark for member of Assembly, and that two thousand three hundred and thirty-live votes were given in said county for Tilly Lynde for member of Assembly.
It further appears, from the affidavits of Edward Loomis, supervisor of the town of Smithville, in said county, and of Squire Hamilton and Darius Towslee, two of the inspectors of the election of said town, that one hundred and thirty votes were given in the said town of Smithville for Tilly Lynde for member of Assembly; that the said one hundred and thirty votes, given for said Tilly Lynde, were returned by said inspectors to the county clerk as one hundred and thirty votes given for T. Lynde.
This fact is also corroborated by the certificate of the clerk of said county of Chenango.
It further appears that the votes of the town of Otselic in said county were lost. This fact appears by an affidavit of George H. Cooley, supervisor of said town, and also by the certificate of the said clerk; in which town the said John C. Clark had had sixty-one votes for member of Assembly, and the said Tilly Lynde seventy-five votes for member of Assembly.
But the committee are satisfied, without examining the question whether the votes of the town of Otselic ought to be received, that .the votes of the town of Smithville, which were given for Tilly Lynde, and returned by the inspectors for T. Lynde, ought to be received, and which would give to the petitioner a greater number of votes than were given in said county for the said John C. Clark.
The Constitution of our State and the statute regulating elections warrants this conclusion; precedent has established it.
The committee are therefore unanimously of the opinion that the “seat of John C. Clark should be vacated, and that the petitioner should be admitted a member of this House, and have directed their chairman to offer the following resolution:
Resolved, That Tilly Lynde ought to be permitted to take his seat as a member of the House of Assembly, duly elected from the county of Chenango, in the place of John C. Clark, the sitting member; and that the seat of the said John C. Clark, the sitting member, be vacated accordingly. Thereupon,
*53Resolved, That Tilly Lynde ought to be permitted to take his seat, ■ as a member of the House of Assembly, duly elected from the county of Chenango, in the place of John C. Clark, the sitting member; and that the seat of the said John C. Clark, the sitting member, be vacated accordingly.
Thereupon, Mr. T. Lynde, a member of Assembly elected in and for the county of .Chenango, appeared in the Assembly Chamber.
Ordered, That Mr. Woodcock and Mr. E. W. King wait upon him before some proper officer, and see him duly qualified.
Me. Lynde Takes the Oath of Oeeioe.
Mr. Woodcock reported, that pursuant to the order of the House, Mr. E. W. King and himself had attended with Mr. Lynde before Samuel A. Talcott, Esq., Attorney-General of this State, and seen him duly qualified. Thereupon,
Ordered, That Mr. Lynde do take his seat.
Assembly Journal, January 6, 1826. ■